DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 4, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign reference JPH0338142(U) is listed and disclosed in the written opinion of the international search report and being pertinent to the invention.  However, IDS filed on August 4, 2020 cited foreign reference JPH0338142(A), which is a completely different foreign reference than JPH0338142(U) cited in the ISR.  
In view of this, the information disclosure statement filed August 4, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Election/Restrictions
Applicant's election with traverse of Group I, Claims 15-27 in the reply filed on June 1, 2021 is acknowledged.  The traversal is on the grounds that: “Applicant contends that both the International Searching Authority and the International Preliminary Examining Authority did examine the unity requirement, which can be of significant relevance in the national phase before the designated and elected Offices. Separate searches and examinations are required for distinctly different inventions as well as additional fees if the international search or international preliminary examination is to examine two or more inventions (or groups of inventions linked as just described).  In connection with the present case, the International Searching Authority carried out an International Search Report.  In the aforementioned report no mention to lack of unity was cited.  Unity of invention is present only when there is a “technical relationship” among the claimed inventions, involving one or more of the same or corresponding “special technical features.” “Special technical features” of the claimed invention are the particular technical features that define a contribution that the invention, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single inventive concept is made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  An initial determination of unity of invention is based on the assumption that the claims overcome the prior art. This assumption is made before the prior art search is carried out. However, unity of invention can be reconsidered on the basis of the results obtained from a prior-art search.  In the present case, neither the International Searching Authority nor the International Preliminary Examination Authority, after having taken into consideration document 
This is not found persuasive because an examiner is not bound by the unity determination in a 371 application that was made by another in the international phase. MPEP 1893.03(d) and 37CFR1.499 recites that: “If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted.”
Applicant further argues that Applicant was not able to find any mention of “the gluing roller has elevations on its radially outwardly pointing face via which the gluing roller rolls on the radially inwardly pointing face of the casing, wherein the adhesive is applied to the casing according to an arrangement of the elevations” as claimed.  In fact, Koshiba expressly discloses “a nozzle 30 for injecting the slurry on the inner surface of the metal outer cylinder 2, a brush or roller 11 for uniformalizing the thickness of the slurry injected.” Thus, it is respectfully submitted that the method is novel and consequently comply with the unity of invention requirements of PCT rule 13.2.
Examiner respectfully disagrees and points out that “the gluing roller has elevations on its radially outwardly pointing face via which the gluing roller rolls on the radially inwardly pointing face of the casing, wherein the adhesive is applied to the casing 
In view of this, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hiroshi et al. (JPH0338142(U), relied on written opinion of ISR report and machine translation of drawings description and claims, hereinafter Hiroshi).
In regards to Claim 15, Hiroshi discloses a catalytic converter for exhaust gas aftertreatment, comprising:
a casing (#16) (see figures 1-3); and
a matrix (#14) formed from a coiled layered stack of metal sheets (#10, #12), wherein the matrix is inserted into the casing (#16) and bonded to the casing (#16) only in portions (see figures 1-3).
Claim 16, Hiroshi discloses wherein the casing (#16) has protrusions (#20 junction portions) directed radially inwardly in at least one of an axial direction and a circumferential direction, wherein radially inwardly pointing faces of the protrusions form contact points between the matrix (#14) and the casing (#16) (see figures 1-3).
In regards to Claim 17, Hiroshi discloses wherein the protrusions (#20 junction portions) have an equivalent diameter of 2 mm to 20 mm (see figure 2; Hiroshi discloses wherein the junction portions (#20) have an equivalent diameter of 5mm, which falls inside the claimed range, as claimed by the applicant, thereby anticipating the claimed range of the instant invention.  See MPEP 2131.).
In regards to Claim 18, Hiroshi discloses wherein the protrusions (#20 junction portions) have a spacing of 0 mm to 25 mm in the one of the axial direction and the circumferential direction (see figure 1; Hiroshi discloses wherein the junction portions (#20) have a spacing of 16mm, which falls inside the claimed range, as claimed by the applicant, thereby anticipating the claimed range of the instant invention.  See MPEP 2131.).
In regards to Claim 19, Hiroshi discloses wherein the protrusions (#20 junction portions) have a depth of 0.1 mm to 5 mm in a radial direction of the casing (see figure 2; Hiroshi discloses wherein the junction portions (#20) have a depth of 5mm, which falls inside the claimed range, as claimed by the applicant, thereby anticipating the claimed range of the instant invention.  See MPEP 2131.).
In regards to Claim 20, Hiroshi discloses wherein the casing (#16) has beads (#20) which are spaced apart from each other in an axial direction and run at least partially round in an circumferential direction (see figures 1-3).
Claim 21, Hiroshi discloses wherein radially inwardly pointing faces of the beads (#20) form contact points to the matrix (#14) (see figures 1-3).
Claims 15 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nilsson, S. (WO96/34188A1, hereinafter Nilsson).
In regards to Claim 15, Nilsson discloses a catalytic converter (#1) for exhaust gas aftertreatment, comprising:
a casing (#2) (see figure 1); and
a matrix (#3) formed from a coiled layered stack of metal sheets (#4), wherein the matrix (#3) is inserted into the casing (#2) and bonded to the casing (#2) only in portions (#7) (see figure 1 and page 3, lines 16-37; Nilsson discloses a catalyst body comprising a metal casing (#2) enclosing a monolith (#3) formed of alternated corrugated and flat metal foils (#4) so as to form flow-through channels, and the monolith (#3) is inserted into the casing (#2) and bonded to the casing only at spaced intervals along inward depressions (#7) by soldering or welding).
In regards to Claim 22, Nilsson discloses wherein on a radially inwardly pointing face of the casing (#2), the casing (#2) has solder points arranged at regular or irregular distances from each other in an axial direction and in a circumferential direction (see figure 1 and page 3, lines 16-37; Nilsson discloses a catalyst body comprising a metal casing (#2) enclosing a monolith (#3) formed of alternated corrugated and flat metal foils (#4) so as to form flow-through channels, and the monolith (#3) is inserted into the casing (#2) and bonded to the casing only at spaced intervals (#8) along inward depressions (#7) by soldering or welding).
Claims 15 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Koshiba et al. (US Pat. No. 5,593,646, hereinafter Koshiba).
In regards to Claim 15, Koshiba discloses a catalytic converter (#1) for exhaust gas aftertreatment, comprising:
a casing (#2) (see figures 2, 4 and 16); and
a matrix (#3) formed from a coiled layered stack of metal sheets (#31, #32), wherein the matrix (#3) is inserted into the casing (#2) and bonded to the casing (#2) only in portions (see figures 2, 4 and 16, and column 10, lines 48-59; Koshiba discloses a metal carrier (#1) comprises a metal honeycomb core body (#3) pressed in a metal outer cylinder (#2). As shown in FIG. 4, the outermost periphery of the metal honeycomb core body (#3) and the inner wall surface of the metal outer cylinder (#2) are soldered, the soldering being achieved by a solder material (#4) in a plurality of stripes. The metal honeycomb core body (#3) is formed by soldering a flat plate (#31) and a corrugated plate (#32). The soldering of the flat plate and the corrugated plate is achieved by a solder material (#41, 42), coated in spots or stripes at peaks on the outer surface and inside surface, respectively, of the corrugated plate.).
In regards to Claim 22, Koshiba discloses wherein on a radially inwardly pointing face of the casing (#2), the casing (#2) has solder points (#4) arranged at regular or irregular distances from each other in an axial direction and in a circumferential direction (see figure 16 and column 15, line 51 to column 16, line  11).
Claims 15 and 27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Richmond et al. (US Pat. No. 5,187,142, hereinafter Richmond).
In regards to Claim 15, Richmond discloses a catalytic converter (#28) for exhaust gas aftertreatment, comprising:
a casing (#30) (see figures 5-7); and
a matrix (#22) formed from a coiled layered stack of metal sheets (#10, #26), wherein the matrix is inserted into the casing (#30) and bonded to the casing (#2) only in portions (#18) (see figures 5-7 and column 3, lines 35-57; Richmond discloses an assembled catalytic converter (#28) comprising a rigid canister (#30), a substrate (#22) formed from corrugated layer stack of metal sheets (#10, #16), and the substrate (#22) is rigidly mounted within the converter (#28) by welding foil skin (#24) or foil tabs (#18) to the walls of the canister, as at (#35). By welding the substrate (#22) to the converter canister (#30), relative movement between the components is minimized as are problems with noise and destruction of the substrate caused by vibration. Retention of substrate (#22) may rely solely on the welded foil tabs (#18) or skin (#24), i.e. only in portions.).
In regards to Claim 27, Richmond discloses wherein the matrix (#22) is formed exclusively from corrugated layers (#10, #16) (see figures 5-7 and column 3, lines 5-22). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiba. 
In regards to Claim 23, Koshiba discloses wherein a surface area of a respective solder point is between 10 mm2 and 700 mm2 (see column 15, line 51 to column 16, line 11, example 3; Koshiba discloses a slurry comprising the powder-formed solder material and an organic binder was coated on an inner surface of a 1.5 mm thick metal outer cylinder (#2) on both end faces and in a width of 10 mm from a position 20 mm apart from both end faces in the axial direction of the metal honeycomb core body, and in a length 2), which falls inside the claimed range, as claimed by the applicant, thereby making the claimed range prima facie obvious.  See MPEP 2144.05.).
In regards to Claim 24, Koshiba discloses the catalytic converter as recited in claim 23. Koshiba discloses a slurry comprising the powder-formed solder material and an organic binder was coated on an inner surface of a 1.5 mm thick metal outer cylinder (#2) on both end faces and in a width of 10 mm from a position 20 mm apart from both end faces in the axial direction of the metal honeycomb core body, and in a length of 8 mm at eight-divided positions in the peripheral direction. Further, the slurry was coated at the center of the metal honeycomb core body in a width of 15 mm and in a length of 8 mm at eight-divided positions in the peripheral direction (see column 15, line 51 to column 16, line 11, example 3).  Although Koshiba does not explicitly disclose wherein the solder points are circular and have a diameter of at least one of between 5mm and 30mm and between 7mm and 20mm, changing the shape of the solder point from square to circular is a mere engineering design choice, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 25, Koshiba discloses a slurry comprising the powder-formed solder material and an organic binder was coated on an inner surface of a 1.5 mm thick metal outer cylinder (#2) on both end faces and in a width of 10 mm from a position 20 mm apart from both end faces in the axial direction of the metal honeycomb core body, 
In regards to Claim 26, Koshiba discloses a slurry comprising the powder-formed solder material and an organic binder was coated on an inner surface of a 1.5 mm thick metal outer cylinder (#2) on both end faces and in a width of 10 mm from a position 20 mm apart from both end faces in the axial direction of the metal honeycomb core body, and in a length of 8 mm at eight-divided positions in the peripheral direction. Further, the slurry was coated at the center of the metal honeycomb core body in a width of 15 mm and in a length of 8 mm at eight-divided positions in the peripheral direction (see column 15, line 51 to column 16, line 11, example 3), which falls inside the claimed range as claimed by the applicant, thereby making the claimed range prima facie obvious.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1796